Citation Nr: 0734973	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease (COPD), 
claimed as due to asbestos exposure.

2. Entitlement to service connection for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1949 to March 1953.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran had 
requested a hearing before the Board, but he withdrew this 
request by April 2007 correspondence.  In October 2007, the 
Board granted a motion to advance the case on the Board's 
docket due to the appellant's advanced age.

A June 2005 statement from the veteran raises the issue of 
entitlement to service connection for tinnitus.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for bilateral 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

A lung disability, to include COPD, was not noted in service 
or clinically documented for many years thereafter; it is not 
shown to be related to the veteran's service, to include 
exposure to asbestos therein.


CONCLUSION OF LAW

Service connection for a lung disability, to include COPD, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) and pertinent 
treatment records have been secured.  The RO arranged for a 
VA examination in July 2005.  The veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record reveals the veteran has a current lung disability 
as May 2004 private treatment records show a diagnosis of 
COPD with exacerbation.  

The veteran alleges that his lung disability is related to 
exposure to asbestos in service.  Service personnel records 
show the veteran served on the USS Sicily aircraft carrier in 
the Korean Combat Zone from August 1952 to October 1952 and 
that his primary specialty was as an Aircraft Power Plant 
Mechanic.  He has stated that his sleeping compartment was 
directly under pipes that were wrapped with asbestos and that 
he would often wake up with asbestos particles on him.  While 
the record has not been developed to specifically confirm 
whether he was exposed to asbestos in the course of his 
duties, for the purposes of this decision only, such exposure 
may be assumed.  What remains to be shown is whether the 
veteran's lung disorder is related to this asbestos exposure.

There is no evidence that the veteran had a lung disability 
in service or for many years thereafter.  The veteran's SMRs 
are negative for complaints, findings, treatment, or 
diagnosis relating to a lung disability, and on March 1953 
service separation clinical evaluation, his lungs and chest 
were noted to be normal.  

February 2000 to October 2003 private medical records from 
Dr. J. E. R. revealed lungs that were clear to auscultation 
without rales, wheezes or rhonchi with no increase in 
respiratory effort.  

A May 2004 private chest x-ray revealed clear lungs except 
for some calcification.  There was no convincing lung 
fibrosis and no pleural effusion.  The impression was old 
granulomatous disease, otherwise normal.  A pulmonary 
function test showed mild early obstructive and some 
restrictive impairment.

On July 2005 VA examination, the examiner reviewed the 
veteran's claims file.  She noted that his SMRs were negative 
for a pulmonary disease or lung problems and indicated that 
post-service medical records revealed that he smoked 40 packs 
of cigarettes a year from 1950 to 1990.  The veteran 
complained that his symptoms of shortness of breath with 
exertion had recently increased.  The diagnoses were: A 40-
pack year smoking history; claim of asbestos exposure in the 
Navy; and dyspnea.  The examiner opined that dyspnea was most 
likely related to his tobacco use with restrictive lung 
disease.  In an addendum to the examination report, the 
examiner noted that chest x-ray findings were consistent with 
COPD and that there were "no asbestos related changes."  
Pulmonary function testing showed mixed disorder with 
moderate obstructive and restrictive defects and a moderately 
reduced diffusion capacity of carbon monoxide (DLCO).  

The Board has considered the veteran's assertions that his 
lung disorder is related to asbestos exposure during service.  
However, his statements are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The United States Court of Appeals for Veterans Claims has 
held that the Board may consider only independent medical 
evidence to support its findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Absent medical evidence to the 
contrary, the Board is not in a position to question the 
findings of the July 2005 VA examiner that the veteran does 
not have an asbestos related disability.  

Additionally, there is no medical evidence of record 
indicating that the veteran's lung disability is otherwise 
related to his service; hence, the Board cannot conclude that 
there is such a relationship.  See Colvin, 1 Vet. App. at 
174.  Notably, the first indication the veteran had a lung 
disability was in May 2004, when he sought private treatment 
because of shortness of breath and was diagnosed with COPD.  
Significantly, a lengthy period of time between service and 
the first postservice clinical notation of any symptoms of a 
lung disability (here, more than 50 years) is, of itself, a 
factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

Given the medical evidence of record, the preponderance of 
the evidence is against the veteran's claim that his lung 
disability, to include COPD, is the result of asbestos 
exposure in service (or is otherwise related to service); 
therefore, the benefit of the doubt provision does not apply.


ORDER

Service connection for a lung disability, to include COPD, is 
denied.


REMAND

While the notice provisions of the VCAA appear to be 
satisfied for the claim of service connection for bilateral 
hearing loss, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159. 

The veteran claims that his hearing loss was incurred in 
service.  His primary specialties were as an Aircraft Power 
Plant Mechanic and an Aviation Machinists Mate.  Hence, it 
may be assumed that he had some level of noise exposure in 
service.  Post-service noise exposure includes working as a 
truck driver, a small aircraft mechanic, and some 
recreational noise exposure.

On July 2005 VA examination, audiometry revealed the veteran 
has hearing loss by VA standards.  38 C.F.R. § 3.385.  
However, the examiner did not review the veteran's claims 
file and stated that she could not "provide an opinion on 
the hearing loss without resorting to mere speculation."  In 
September 2007 written argument, the veteran's representative 
alleged that this examination was inadequate because the 
claims file was not reviewed.  VA's General Counsel has 
determined that under VA's duty to assist, a VA examiner must 
review a claimant's prior medical records when it is 
necessary to ensure a fully informed exam or to provide an 
adequate basis for the examiner's findings.  VAOPGCPREC 020-
95 (July 14, 1995).  Here, as the VA examiner was not able to 
provide an opinion in the absence of reviewing the veteran's 
claims file and since there is an indication that the 
veteran's bilateral hearing loss may be associated with noise 
exposure during service, remand for another examination is 
necessary to ensure VA's duty to assist is satisfied.  See 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an otolaryngologist to 
determine the likely etiology of bilateral 
hearing loss, specifically whether it is 
at least as likely as not (50 percent or 
better probability) that any such hearing 
loss is related to his military service, 
to include as due to noise exposure 
therein.  The examiner must review the 
veteran's claims file in conjunction with 
the examination and must explain the 
rationale for all opinions given.   

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


